DETAILED ACTION
The amendment to Application Ser. No. 16/922,900 filed on June 21, 2021, has been entered.  Claims 15-20 are cancelled. Claims 1 and 7 are currently amended. Claims 1-14 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer
The terminal disclaimer filed on June 21, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued patent US 10,742,736 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The amendment to Claims 1 and 7 has overcome the objection to the claims for minor informalities set forth in the First Action Interview Pre-Interview Communication 

Applicant’s filing of the terminal disclaimer has overcome the nonstatutory double patenting rejection of Claims 1-14 set forth in the First Action Interview Pre-Interview Communication mailed May 21, 2021. The nonstatutory double patenting rejection of Claims 1-14 as being unpatentable over Claims 1, 4-8, 10, 13 and 14 of issued U.S. Patent 10,742,736 B2  is hereby withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses determining that a requested version of a content item is not stored in the cache of an edge data center and determining whether to transcode a master version of the requested content item stored in the cache to obtain the requested version or to obtain the requested version from a centralized data center based on the costs associated therewith (see Steiner et al., US 2014/0067898 A1). The prior art separately discloses using Random Linear Network Coding (RLNC) to transmit data from an edge router to a requesting device (see Matsuzono et al., “Low Latency Low Loss Streaming using In-Network Coding and Caching”). Additionally, the prior art separately discloses an edge data center that retrieves a subset of chunks of an erasure coded file block needed to reconstruct the file block upon determining that the (see Naga et al., US 2013/0179490 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, partially retrieving the requested information from an external storage, in response to determining that an amount of the partially received requested information does not satisfy an erasure coding threshold, erasure encoding the partially retrieved requested information and transmitting the erasure encoded partially retrieved requested information in response to determining that the erasure encoding threshold can be satisfied within a time duration, and requesting the requested information be retransmitted from the external storage in response to determining that the erasure encoding threshold cannot be satisfied within the time duration, as recited in the following limitations of Claim 1 (and the substantially similar limitations of independent Claim 7, respectively):

“partially receive the requested information from a storage external to the network device; and
in response to determining that an amount of the partially received requested information does not satisfy an erasure encoding threshold:
in response to determining that the erasure encoding threshold can be satisfied within a time duration:
erasure encode the partially received requested information; and
transmit the erasure encoded partially received requested information, wherein the amount of the partially received requested information is a subset of information needed to reconstruct the requested information at the network device; and
in response to determining that the erasure encoding threshold cannot be satisfied within the time duration, request that the requested information be retransmitted from the storage external to the network device.”

2-6 and 8-14 are allowable by virtue of their dependency upon allowable Independent Claims 1 and 7, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449